Case 1:20-cr-20030-MGC Document 1 Entered on FLSD Docket 01/02/2020 Page 1 of 6




                             UN ITED STA TES DISTRICT CO UR T
                             SO UTH ERN D ISTRICT OF FLO R ID A
                                                               *
                                             .
                        CaseNo.                       1--

    UN ITED STA TE S O F A M ER ICA

    V.

    R ENA TO D IA Z-BAR R ER A ,

          D efendant.
                                             /

                                  CR IM INAL CO V ER SH EET

          D id thism atteroriginate from a m atterpending in the CentralRegion ofthe United States
          Attorney'sOffice priorto August9,2013?                  Yes          X     No

          D id thism atteroriginatefrom a m atterpending in theN orthern Region ofthe United States
          Attorney'sOffice priorto A ugust8,2014?                 Yes          X      No


                                                      Respectfully subm itted,

                                                      A RIAN A FA JA RDO ORSHA N
                                                      UN ITED A TES ATTO RN EY


                                              By:
                                                      ACEE ELIZA B H M ON K
                                                     A ssistantUnited StatesA ttorney
                                                     Fla.BarN o.100322
                                                     99 N ortheast4thstreet
                                                     M iam i,FL.33132-2111
                                                      Tel:(305)961-9427
                                                      Fax:(305)536-4699
                                                     Lacee.Monk@usdoj.gov
Case 1:20-cr-20030-MGC Document 1 Entered on FLSD Docket 01/02/2020 Page 2 of 6

AO 91(Rev.08/09) CriminalCompl
                             aint

                                U NITED STATES D ISTRJCT C OURT
                                                      forthe
                                           Southern DistrictofFlorida

               United StatesofAmerica
                           V.

              RENATO DIAZ-BARRERA,
                                                              casexo.     2D'j4a)?
                                                                                 -:r,J
                                                                                     '

                                            CRIM INAL COM PLAINT

        1,thecomplainantin thiscase,state thatthefollowing istrueto the bestofmy knowledge and belief.
Onoraboutthedatets)of               December31,2019,       inthecounty of              Miami
                                                                                           -Dade           inthe
   Southern    Districtof              Florida     ,thedefendantts)violated:
          CodeSection                                           OffenseDescri
                                                                            ption
18U.S.C.j2252(a)(4)(B)                  Possession ofChild Pornography




        Thiscriminalcomplaintisbased onthesefacts:
See attached affidavit.




        W Continuedontheattachedsheet.


                                                                               Complainant'
                                                                                          ssignature

                                                                         Timothy Devine,SpecialAnent,HSI
                                                                                Printed nameand title

Sworntobeforeme and signed in my presence.

Date: t/>11**0
                                                                                  Judge'
                                                                                       ssignature

City and state'
              .                                                    Lisette Reid,United States Magi
                                                                                                 strate Judqe
                                                                                Printed nameand title
Case 1:20-cr-20030-MGC Document 1 Entered on FLSD Docket 01/02/2020 Page 3 of 6




                     AFFIDA VIT IN SUPPO RT O F CRIM IN AL CO M PLAINT

           1,TimothyDevine,aSpecialAgentwith Homeland Security lnvestigations(ç(HSl''),being
    firstduly sworn,hereby depose and state asfollow s:

                         INTRO D UCTIO N AN D AG ENT BAC K G RO U ND

                   IhavebeenaSpecialAgent(EûSA'')with HSlsince2010,andam currentlyassigned
    to the Cyber Crim es & Child Exploitation G roup atthe M iam iField O ffice. In this capacity,I

    investigate, am ong other violations of federal law ,cases involving the sexualexploitation of

    children. lam a law enforcem entofficer ofthe United States as thatterm is defined in Title I8,

    United StatesCode,Section2510(7),and am authorized by law to conductinvestigationsof,and
    m ake arrests for,offenses enum erated in Title 18.

                   Priorto m y em ploym entw ith HSI,lwasa SA w ith the United StatesSecretService

    from April 1999 to O ctober2010. During thattim e,from 2002 to 2008,lwas assigned to the

    M iam iElectronic Crim es Task Force where l specialized in the investigation of internet child

    exploitation crim es involving trafticking and possession of child pornography, coercion and

    enticem entofm inors,and child prostitution.

                   lhave received training in the area ofchild pornography and child exploitation.I

    have also conducted severalchild pornography and child exploitation investigations,which have

    involved review ing exam ples in allform sofm ediaincluding computerm edia,and have discussed

    and review ed these m aterials w ith otherlaw enforcem entofficers.

                                     STATUTO RY AUTH O RITY

           4.     Title l8, United States Code, Section 2252(a)(4)(B) prohibits a person from
    know ingly possessing, or know ingly accessing w ith the intent to view , one or m ore books,

    m agazines,periodicals,film s,video tapes,orotherm atterw hich containsany visualdepiction that
Case 1:20-cr-20030-MGC Document 1 Entered on FLSD Docket 01/02/2020 Page 4 of 6




    has been m ailed,or has been shipped or transported using any m eans or facility of interstate

    orforeign com m erce or in or affecting interstate orforeign com merce,or which w as produced

    using m aterials w hich have been m ailed or so shipped or transported,by any m eans including

    bycomputer,if(i)theproducingof suchvisualdepiction involves the use of aminorengaging
    insexuallyexplicitconduct;and(ii)suchvisualdepictionisofsuchconduct.
                                  PU RPO SE O F TH E A FFID AVIT

                  This affidavit is m ade in support of a crim inal com plaint, charging Renato

    Diaz-BarreraICCBARRERA''Iwith violatingTitle 18,United StatesCode,Section 2252(a)(4)(B).
    Irespectfully subm itthatthere is probable cause to believe thaton oraboutDecem ber 3l,2019,

    in the Southern DistrictofFlorida,BA RRERA possessed child pornography on hiscellularphone

    describedasaSamsungAl0S,inviolationofTitle18,UnitedStatesCode,Section2252(a)(4)(B).
                  The infonmation setforth in thisaffidavitcom es from m y personalinvolvem entin

    this investigation,as wellas from inform ation provided by other sworn law enforcem entofficers

    and otherpersonnelspecially trained in the seizureand analysisofcom putersand otherelectronic

    m edia. Thisaffidavitdoesnotinclude every factlaw enforcem entknow saboutthis investigation.

    Rather, this affidavit contains only those facts necessary to establish probable cause for the

    issuance ofthe crim inalcom plaintagainstBARRERA forthe aforem entioned crim inalviolation.

                                        PR OBABLE CAU SE

                  O n oraboutDecem ber 31,2019,BA RRERA entered the United States at M iam i

    lnternationalA irportvia A m erican A irlines Flight912 from Arturo M erino Benitez International

    A irport, in Santiago, Chile. Upon disem barking the plane, Custom s and Boarder Protection

    (ttCBP'') officers selected BARRERA for secondary exam ination. During the secondary
    exam ination,CBP officers inspected BA RR ERA 'S personalproperty, and detained a Sam sung
Case 1:20-cr-20030-MGC Document 1 Entered on FLSD Docket 01/02/2020 Page 5 of 6




    AIOS cellphone(theisTargetDevice''). BARRERA advised CBP Officersthathe owned the
    TargetD evice.

           8.     CBP Officers conducted a m anualforensic exam ination ofthe Target Device and

    discovered video filesofsuspected child pornography.

                  Thereafter,H SlM iam iforensic agents,pursuantto HSl's bordersearch authority,

    conducted a prelim inary forensic exam ination of the Target Device. HSl discovered m ultiple

    video files of suspected child pornography in a folder entitled 6tvideosporn,'' including the

    follow ing'
              .

                  a.     File titled Vid-20180418-W A 0063.m p4 w hich contained a video f5le
                         depicting a naked preteen fem ale perform ing oralsex on an adultm ale

                         File titled Vid-20180312-W A 0217.m p4, which contained a video file
                         depicting a m inorm aleperform ing oralsex on a preteen fem ale

                         File titled VlD-20180312-W A 0194.m p4, w hich contained a video t5le
                         depicting a naked preteen fem ale perform ing oralsex on a naked preteen
                         fem ale

                         File titled VlD-20180312-W A 0170.m p4, w hich contained a video t5le
                         depicting a naked preteen fem ale spreading herlegsexposing hergenitals

                         File titled VlD-20180312-W A0168.m p4, which contained a video file
                         depicting anaked preteen fem aleengaging in intercourse w ith an adultm ale

                  Law enforcem entthen advised BARRERA ofhisM iranda rights,which he waived

    verbally and in writing,and interview ed BARRERA .BARRERA again stated thathe owned the

    TargetDeviceand advised thathew aspreviously a participantin a socialm edia group where users

    shared m ultiple filesofpornography,including child pornography. BA RRERA stated he leftthe

    aforem entioned socialm edia group because he did not like the child pornography files being

    shared,butsaved allof the pornography Gles from the group to a folderentitled (tv ideosporn,''

    thatBARRERA had created on the TargetDevice. BA RRERA furtherstated thathe saved allthe
Case 1:20-cr-20030-MGC Document 1 Entered on FLSD Docket 01/02/2020 Page 6 of 6




    filesfrom the socialm edia group even though itwaspossible thatchild pornography filesw ould

    be included. BA RRERA thereafteradvised thathe knew child pornography was illegalbutnever

    deleted the saved child pornography from theTargetDevice.

                                            CO N CLUSION

           8.     Based upon m y training and experience,and based on the facts detailed above, I

    respectfully subm itthatthere isprobable cause to believe that,on oraboutDecem ber31, 2019,in

    the Southern D istrictof Florida,BARRERA did know ingly possess a digitaldevice containing

    visualdepictions of a m inorengaging in sexually explicitconduct, such depictions having been

    m ailed,orshipped ortransported using any m eans orfacility ofinterstate orforeign com m erce or

    in oraffecting interstate orforeign comm erce, in violation ofTitle 18,United StatesCode, Section

    2252(a)(4)(B).
           FU RTH ER YO UR AFFIANT SAYETH NA UG H T.




                                                                                           *



                                                       Tim ot Devine
                                                       SpecialAgent
                                                       Hom eland Security Investigations


   Subscribed and swol'
                      n before m e thisJanuary 2, 2020.



   Honorable Lisette Reid
   United StatesM agistrate Judge




                                                  4
